Citation Nr: 0710514	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1975 and from December 1981 to August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO denied 
service connection for, in pertinent part, peripheral 
neuropathy of the hands and feet and for a cervical spine 
disability.  

Other issues emanating from the March 2004 rating decision 
were also in appellate status.  By that rating decision, the 
RO denied service connection for hearing loss and tinnitus.  
The veteran perfected an appeal regarding both matters.  In 
November 2004, the veteran withdrew his claim of entitlement 
to service connection for hearing loss.  It is, therefore, no 
longer on appeal.  By November 2005 rating decision, the RO 
granted service connection for tinnitus.  Thus, that issue is 
moot and no longer before the Board as the full benefit 
sought was granted.  Grantham v. Brown, 114 F. 3d 1156 (Fed. 
Cir. 1997).  

In November 2004, the veteran withdrew his request for a 
hearing before a Decision Review Officer at the RO.

In May 2006, the veteran submitted a March 2006 medical 
treatment document related to the low back.  It is unclear 
whether the veteran is seeking an increased rating for has 
service-connected low back disability.  If so, this issue has 
not been procedurally developed, and the Board is referring 
it to the RO for its consideration.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issue of entitlement to service connection for a thoracic 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from peripheral 
neuropathy of either hand or either foot.

2.  A cervical spine disability is not shown to be related to 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the hands and feet is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  A cervical spine disability is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in June 2003, October 2003, and May 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and to submit any relevant information in 
his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Via the May 2006 letter, the RO 
apprised the veteran of disability ratings and effective 
dates, as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The veteran was also 
afforded a VA medical examination in connection with the 
claims decided herein.  The veteran has not pointed to any 
outstanding evidence that is relevant to his claims.  Indeed, 
the Board notes that he did not identify any private 
treatment records.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Peripheral neuropathy of the hands and feet

The service medical records make no reference to peripheral 
neuropathy.  The post-service medical records do not indicate 
any treatment or diagnosis of peripheral neuropathy.

On August 2005 VA medical examination, the examiner found no 
peripheral neuropathy.  Neurologic studies indicated 
bilateral irritation of the ulnar nerves at the elbows and 
right sciatica piriformis.  However, no neurologic symptoms 
to include peripheral neuropathy of the hands and feet were 
revealed pursuant to diagnostic testing.

Service connection cannot be granted in the absence of a 
current disability.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Because the veteran does not appear to be 
suffering from peripheral neuropathy of either hand or either 
foot, service connection for peripheral neuropathy of the 
hands and feet is denied.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in August 2005, a VA examiner opined that 
the veteran did not suffer from peripheral neuropathy and the 
examiner's findings were not contradicted by neurologic 
testing.  There is no competent medical evidence to the 
contrary.  Because there is no evidence in the veteran's 
favor, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Cervical spine 

On separation from the veteran's second period of service, no 
cervical spine disability was noted.  Indeed, no in-service 
routine physical examinations revealed a disability of the 
cervical spine.  

In April 1991, the veteran was involved in a motor vehicle 
accident.  In December 1991, the veteran complained of low 
back and sacroiliac pain that had its onset after the 1991 
accident.  The service medical records do not reflect any 
injury to the cervical spine due to the automobile accident 
or any other cause.  On separation, no cervical spine 
disability was noted.  

In a January 2005 progress note, a VA doctor of osteopathy 
opined that it was as likely as not that the veteran's neck 
pain was secondary to a motor vehicle accident in service.  
He offered no rationale for this opinion.

On August 2005 VA spine examination, the veteran complained 
of neck pain since a 1991 automobile accident in service.  In 
the examination report, the examiner indicated that a 
magnetic resonance imaging of the cervical spine conducted in 
February 2005 revealed a congenital small spine canal and 
midline disc protrusions or extrusions resulting in 
borderline-to-mild spinal stenosis at C5-6 and C6-7.  The 
examiner diagnosed mild degenerative joint disease of the 
cervical spine with mild spinal stenosis with no neurologic 
involvement.  The examiner opined that the veteran's cervical 
spine condition was not likely related to the April 1991 in-
service motor vehicle accident, as there was no documentation 
of a neck injury, and a contemporaneous X-ray study of the 
cervical spine revealed normal results.  

Pursuant to the August 2005 VA examination, it appears that 
the veteran's cervical spine disorder is unrelated to 
service.  As there is no nexus between a cervical spine 
condition and service, service connection for the veteran's 
claimed cervical spine disability is denied.  38 C.F.R. 
§ 3.303.

The Board acknowledges that a VA osteopath opined otherwise.  
The Board, however, is not persuaded by his opinion.  It is 
unsubstantiated, and the basis for his opinion is unclear.  
The VA physician who provided the contrary opinion conducted 
a thorough examination, reviewed the claims file, and 
provided a complete rationale for his conclusions.  The 
Board, therefore, credits the August 2005 medical opinion.  
The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for peripheral neuropathy of the hands and 
feet is denied.

Service connection for a cervical spine disability is denied.


REMAND

The RO did not determine whether the veteran suffers from a 
disability of the thoracic spine that is distinct from his 
service-connected low back disability.  The RO explained that 
the entire thoracolumbar spine was now rated as one entity.  
However, the veteran filed his claim of service connection 
for a thoracic spine disability before the criteria for 
rating disabilities of the spine became effective on 
September 26, 2003.  See General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235 through 5243 
(2006); see also 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 
2003).  Before September 26, 2003, there were diagnostic 
codes that dealt exclusively with the thoracic spine.

The VA medical opinions of record do not address the thoracic 
spine specifically.  The RO must, therefore, schedule a VA 
orthopedic examination to determine whether the veteran 
suffers from a disability of the thoracic spine.  If so, an 
opinion regarding the etiology thereof must be provided.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from a thoracic spine disability.  If so, 
the examiner should provide an opinion as 
to the etiology of that disability, 
including whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran 
currently has a thoracic spine disability 
that existed during the veteran's active 
service or is related to his active 
service.  The examiner should review the 
claims file in conjunction with the 
examination and provide a rationale for 
all opinions provided.

2.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


